Citation Nr: 0508517	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating assigned for PTSD from 
10 to 30 percent.  The veteran perfected an appeal of the 
denial of a rating in excess of 30 percent.

The Board notes that in December 2001 the RO received the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to his 
service-connected PTSD.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that if 
the veteran submits evidence of a medical disability and 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, his claim 
for an increased rating is deemed to include the issue of 
entitlement to TDIU.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The Board finds, therefore, that the 
issue of entitlement to TDIU is within the Board's 
jurisdiction.

In July 2004 the veteran testified at a personal hearing 
before the undersigned, which was conducted by 
videoconference, and a transcript of that hearing is of 
record.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In May 2004 the Board remanded the case to the RO for 
evidentiary development, including scheduling a hearing.  The 
claims file was returned to the Board in order for the 
videoconference hearing to be conducted in July 2004, without 
the requested development having been completed.  The case 
is, therefore, again being remanded for the completion of the 
requested development.  See Stegall v. West, 11 Vet. App. 268 
(1998) (as a matter of law, the veteran is entitled to 
compliance with the Board's remand instructions).

Also, in July 2004 the veteran submitted additional evidence 
in support of his claim for a higher rating directly to the 
Board.  Although he waived his right to have the RO consider 
this evidence in the first instance, because his appeal must 
be remanded for other reasons, the RO will have the 
opportunity to consider the evidence the veteran submitted.  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

In his July 2004 hearing the veteran contended that the 
severity of his service-connected PTSD has increased since he 
was last examined in September 2000.  He also asserted that 
he was unable to work due to PTSD.  An additional examination 
is required, therefore, prior to considering the merits of 
his appeal.  See VAOPGCPREC 11-95.  

The evidence also indicates that the veteran is receiving 
disability benefits from the Social Security Administration.  
In light of his claim for a total rating based on individual 
unemployability, a copy of the SSA decision, as well as the 
medical evidence relied upon in reaching that decision, may 
be relevant to the issue on appeal, and should be considered 
by the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Furthermore, the record shows that he receives ongoing 
outpatient treatment for PTSD from the VA Medical Center 
(VAMC) in Butler, Pennsylvania.  VA outpatient treatment 
records dated after December 2001, however, have not yet been 
obtained and associated with the claims folder.  The VA 
treatment records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the veteran's 
medical records from the Butler VAMC from 
December 2001 to the present.

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  The RO should schedule the veteran for 
a VA psychiatric examination in order to 
determine the severity of the disability 
due to PTSD.  The claims file and a copy 
of this remand should be made available to 
and be reviewed by the examiner.  

The examiner should conduct a psychiatric 
examination and provide a complete 
description of the symptomatology that 
affects the veteran's social and 
occupational functioning.  The examiner 
should also provide the Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD, and an explanation of the 
meaning of the GAF score.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  Specifically, the 
examiner should provide an opinion on 
whether the symptoms of PTSD preclude the 
veteran from securing and maintaining 
substantially gainful employment.

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the issue remaining on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





_________________________________________________
N.W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


